Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 14-17, 19, 20, 24, and 25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mitsubishi Electric ‘Necessity of checking channel reciprocity in TDD’.

Regarding claims 14, 24, and 25, Mitsubishi teaches a base station comprising:
an information obtaining unit configured to obtain downlink channel information based on a downlink channel estimate, and uplink channel information based on an uplink channel estimate (see section 3: 2. eNB measures UL channels X times using the UL pilot signals. 3. UE measures DL channels X times using the DL 
a control unit configured to perform control related to transmission in downlink channel based on a correlation between the downlink channel information and the uplink channel information (see section 3: 4. eNB determines availability of channel reciprocity based on the UL and DL channel parameters. 5. According to the availability, eNB selects appropriate control scheme" (e.g. codebook-based, or non-codebook-based precoding for UL and DL MIMO)).

Regarding claim 15, a communication processing unit configured to receive information related to the downlink channel estimate from a terminal apparatus in the uplink (section 3: 3. UE measures DL channels X times using the DL pilot signals and reports the X measured DL channel parameters to eNB).

Regarding claim 16 the downlink channel estimate is a value estimated based on a downlink reference/pilot signal transmitted by the base station in the downlink (see section 3: 3. UE measures DL channels X times using the DL pilot signals).



Regarding claim 19, the uplink channel estimate is a value estimated based on an uplink reference signal transmitted by a terminal apparatus in the uplink (see section 3: 2. eNB measures UL channels X times using the UL pilot signals).

Regarding claim 20, the uplink channel information is information derived based on an average of a plurality of uplink channel estimates based on a plurality of uplink reference signals transmitted at a radio resource position in the uplink defined in at least one of a time and frequency directions (see section 3: 2. eNB measures UL channels X times using the UL pilot signals). Note, the Examiner maintains X may be greater than 1.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mitsubishi as applied to claim 1 above, and further in view of Yang US 20150304960.

Mitsubishi is silent on the downlink reference signal is a CSI-RS.
Yang teaches the downlink reference signal is a CSI-RS ([0024]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the system of Mitsubishi by   the downlink reference signal is a CSI-RS, as shown by Yang. This modification would benefit the system by since using a proven, reliable method for transmitting the downlink reference signal will allow the system of Yang to be easily implemented into larger systems.

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mitsubishi as applied to claim 6 above, and further in view of Kim US 20150043469.
Mitsubishi is silent on the uplink reference signal is Sounding Reference Signal (SRS).
Kim teaches the uplink reference signal is Sounding Reference Signal (SRS) ([0056]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the system of Mitsubishi by the uplink reference signal is Sounding Reference Signal (SRS), as shown by Kim. This modification would benefit the system since using a proven, reliable method for transmitting the uplink reference signal will allow the system of Yang to be easily implemented into larger systems.

Claim 22, 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mitsubishi as applied to claim 6 above, and further in view of Wu US 20190261367.
Regarding claim 22, Mitsubishi is silent on a communication processing unit configured to transmit, to the terminal apparatus, information related to a position of a radio resource to which the uplink reference signal is allocated.

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the system of Mitsubishi by   a communication processing unit configured to transmit, to the terminal apparatus, information related to a position of a radio resource to which the uplink reference signal is allocated, as shown by Wu. This modification would benefit the system by informing the terminal of the position of the uplink reference signal.

Regarding claim 23, as shown above, Mitsubishi teaches the downlink channel estimate is a value estimated based on a downlink reference signal transmitted by the base station in the downlink (section 3: 3. UE measures DL channels X times using the DL pilot signals and reports the X measured DL channel parameters to eNB).
Furthermore, Wu teaches the position of the radio resource 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD B ABELSON whose telephone number is (571)272-3165. The examiner can normally be reached M-F 8:00-4:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 571-272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RONALD B ABELSON/     Primary Examiner, Art Unit 2476